Title: To Thomas Jefferson from Thomas Paine, 1 October 1800
From: Paine, Thomas
To: Jefferson, Thomas



Dear Sir
Paris 9 thermidor year 9  Octr. 1. 1800—

I wrote to you from Havre by the Ship Dublin Packet in the year 1797. It was then my intention to return to America, but there were so many british frigates cruising in sight of the port, and which after a few days, knew that I was at Havre waiting to go to America, that I did not think it to trust myself to their discretion, and the more so, as I had no confidence in the Capt. of the Dublin Packet, (Clay)
I mentioned to you in that letter, which I believe you received thro’  the hands of Colo. Burr, that I was glad, since you were not President, that you had accepted the nomination of Vice President,
The Commissioners Elsworth and Co. have been here about eight Months, and three more useless rascals never came upon public business. Their presence appear to me to have been rather an injury that a benefit. They set themselves up for a faction as soon as they arrived. I was then in Belgia.—
Upon my return to Paris I learned they had made a point of not returning the Visit of Mr. Skipwith and Barlow because, they said, they had not the confidence of the executive. Every known republican was treated in the same manner. I learned from Mr Miller of Philadelphia, who had occasion to see them upon business, that they did not intend to return my visit if I made one. This, I supposed was intended I should know that I might not make one. It had the contrary effect. I went to see Mr Elsworth. I told him, I did not come to see him as a Commissioner, nor to congratulate him upon his Mission; that I came to see him because I had formerly known him in Congress.—I mean not, said I, to press you with any questions, or engage you in any conversation upon the business you are come upon, but I will nevertheless candidly say, that I know not what expectations the government, or the people, of America may have of your Mission, or what expectations you may have yourselves, but I believe you will find you can do but little—the treaty with England lies at the threshold of all your business—the American [governmt.] never did two more foolish things than when it signed that Treaty, and recalled Mr. Monroe who was the only Man could do them any service. Mr Elsworth put on the dull gravity of a Judge and was silent.—I added, you may, perhaps, make a treaty, like that you have made with England, which is a surrender of the rights of the American flag; for the principle that Neutral ships make Neutral property must be general, or not at all.—I then changed the subject, for I had all the talk to myself upon this topic, and enquired after Sam Adams (I asked nothing about John) Mr Jefferson, Mr. Monroe and others of my friends, and the Melancholy case of the yellow fever; of which he gave me as circumstantial an account as if he had been summing up a Case to a Jury. There my Visit ended, and had Mr. Elsworth been as cunning as a Statesman, or as wise as a Judge, he would have returned my Visit that he might appear insensible of the intention of mine.
  I now come to the affairs of this Country and of Europe. You will, I suppose, have heard before this arrives to you, of the battle of Maringo in Italy where the Austrians were defeated—of the Armistice in consequence thereof, and the surrender of Milan Genoa  &c to the french—Of the successes of the french Army in Germany—and the extention of the armistice in that quarter—Of the preliminaries of Peace signed at Paris—Of the refusal of the Emperor to ratify those preliminaries—Of the breaking of the Armistice by the french Governt. in consequence of that refusal—Of the gallant expedition of the Emperor to put himself at the head of his Army—Of his pompous arrival there—Of his having made his Will—Of prayers being put in all his churches for the preservation of the life of this Hero—Of General Moreau announcing to him, immediately on his Arrival at the Army that hostilities would commence the day after the next at sun rise unless he signed the treaty or gave security that he would sign within 45 days.—Of his surrendering up three of the principal Keys of Germany, Ulm, Philipsbourg, and Ingolstad, as security that he would sign them. This is the state things are now in at the time of writing this letter; but it is proper to add that the refusal of the Emperor to sign the preliminaries was motived upon a Note from the king of England to be admitted to the Congress for negociating Peace, which was consented to by the french upon the Condition of an Armistice at Sea, which England, before knowing of the surrender the Emperor had made, had refused. From all which it appears to me, judging from Circumstances, that the Emperor is now so compleatly in the hands of the french, that he has no way of getting out but by a peace. The Congress for the peace is to be held at Lunéville a Town in france. Since the Affair of Rastad the french Commissioners will not trust themselves within the Emperor’s territory.
I now come to domestic Affairs.—I know not what the Commissioners have done but from a paper I enclose to you, which appears to have some authority, it is not much. The paper as you will perceive is considerably prior to this letter. I know that the Commissioners before this piece appeared intended setting off: It is therefore probable that what they have done is conformable to what this paper mentions—which certainly will not atone for the expence their mission has incurred, neither are they by all the accounts I hear of them Men fitted for the business.
But independantly of these matters there appears to be a state of circumstances rising, which, if it goes on, will render all partial treaties unnecessary. In the first place, I doubt if any peace will be made with England; and in the second place, I should not wonder to see a coalition formed against her, to compel her to compel her to abandon her insolence on the Seas. This brings me to speak of the manuscripts I send you.

The piece No. 1, without any title, was written in consequence of a question put to me by Bonaparte. As he supposed I knew England and English Politics he sent a person to me to ask, that in case of negociating a Peace with Austria, whether it would be proper to include England. This was when Count St Julian was at Paris, on the part of the Emperor negociating the preliminaries;—which as I have before said the Emperor refused to sign on the pretence of admitting England.
The piece No. 2, entitled, On the Jacobinism of the English at Sea, was written when the English made their insolent and impolitic expedition to Denmark, and is also an auxiliary to the politic of No. 1—I shewed it to a friend who had it translated into french and printed in the form of a Pamphlet, and distributed Gratis among the foreign Ministers, and persons in the Government. It was immediately copied into several of the french Journals, and into the official Paper, the Moniteur. It appeared in this paper one day before the last dispatches arrived from Egypt; which agreed perfectly with what I had said respecting Egypt. It hitt the two cases of Denmark and Egypt in the exact proper Moment.
The Piece No. 3 entitled Compact Maritime is the sequel of No. 2 digested in form. It is translating at the time I write this letter, and I am to have a meeting with the Senator Garat upon the subject. The pieces 2. & 3. go off in Manuscript to England by a confidential person where they will be published.
By all the news we get from the North there appears to be something meditating against England. It is now given for certain that Paul has embargoed all the English Vessels and English property in Russia, till some principle be established for protecting the Rights of Neutral Nations and securing the liberty of the Seas. The preparations in Denmark continue notwithstanding the Convention that she has been made with England, which leaves the question with respect to the right set up by England to stop and search Neutral Vessels, undecided. I send you the paragraphs upon this subject.
The tumults are great in all parts of England on account of the excessive price of Corn and bread, which has risen since the harvest.—I attribute it more to the abundant increase of paper, and the non-Circulation of Cash, than to any other Cause. People in Trade can push the paper off as fast as they receive it, as they did by continental Money in America; but as farmers have not this opportunity, they endeavour to secure themselves by going considerably in advance.
I have now given you all the great Articles of Intelligence for I trouble not my self with little ones, and consequently not with the  Commissioners, nor any thing they are about, nor with John Adams otherwise than to wish him safe home, and a better and wiser Man in his place.
In the present state of Circumstances and the prospects arising from them, it may be proper for America to consider, whether it is worth her while to enter into any treaty at this Moment, or to wait the event of those Circumstances, which, if they go on will render partial treaties useless by deranging them. But, if, in the Mean time, she enters into any treaty it ought to be with a Condition to the following purpose “Reserving to herself the right of joining in an Association of Nations for the protection of the Rights of Neutral Commerce and the security of the liberty of the Seas.”
The pieces 2, 3, may go to the press. They will make a small pamphlet, and the printers are welcome to put my name to it. It is best it should be put. From thence they will get into the Newspapers. I know that the faction of John Adams abuses me pretty heartily. They are welcome. It does not disturb me, and they love their labour; and in return for it I am doing America more service, as a Neutral Nation, than their expensive Commissioners can do, and she has that service from me for nothing. The piece No. 1 is only for your own Amusement and that of your friends.—I come now to speak confidentially to you on a private subject.
When Mr Elsworth and Davies return to America, Murray will return to Holland, and in that case, there will be nobody in Paris but Mr. Skipwith that have been in the habit of transacting business with the french Governt. since the revolution began. He is on a good standing with them, and if the chance of the day should place you in the presidency you cannot do better than appoint him for any purpose you may have occasion for in France. He is an honest Man and will do his Country Justice, and that with Civility and good Manners to the government he is commissioned to act with; A faculty which that Northern Bear Timothy Pickering wanted and which the Bear of that Bear, John Adams, never possessed.
I know not much of Mr Murray, otherwise than of his unfriendliness to every […] American who is not of his faction. But I am sure that Joel Barlow is a much fitter Man to be in Holland than Mr. Murray. It is upon the fitness of the Man to the place that I speak for I have not communicated a thought upon the subject to Barlow, neither does he know, at the time of my writing this (for he is at havre) that I have intention to do it.
I will now, by way of relief, amuse you with some account of the progress of Iron Bridges.

The french revolution and Mr. Burke’s attack upon it, drew me off from any pontifical Works. Since my coming from England in 92, an Iron Bridge of a single arch 236 feet span, versed sine 34 feet, has been cast at the Iron Works of the Walkers where my Model was, and erected over the river Waer at Sunderland in the County of Durham in England. The two Members in Parliament for the County Mr Bourden and Mr. Milbank were the principal subscribers; but the direction was committed to Mr. Bourden. A very sincere friend of mine Sir Robt. Smyth who lives in france, and whom Mr. Monroe well knows, supposing they had taken their plan from my Model, wrote to Mr. Millbank upon the subject. Mr. Milbank answered the letter, which answer I have by me, and I give you word for word the part concerning the Bridge. “With respect to the Bridge over the river Waer at Sunderland it certainly is a Work well deserving admiration both for its structure […] and utility, and I have good grounds for saying that the first Idea was taken from Mr. Paine’s bridge exhibited at Paddington. But with respect to any Compensation to Mr Paine, however desirous of rewarding the labours of an engenious Man, I see not how it is in my power, having had nothing to do with the bridge after the payment of my subscription, Mr Bourden being accountable for the whole; But if you can point out any Mode by which I can be instrumental in procuring for Mr. P. any compensation for the advantages which the public may have derived from his engenious Model, from which certainly the outlines of the Bridge at Sunderland was taken, be assured it will afford me very great satisfaction.”
I have now made two other Models, One in pasteboard five feet span and five inches of height from the cord. It is in the opinion of every person who has seen it one of the most beautifull objects the eye can behold. I then cast a Model in Metal following the Construction of that in paste-board and of the same dimensions. The whole was executed in my own Chamber. It is far superior in Strength, elegance, and readiness in execution to the Model I made in America, and which you saw in Paris. I shall bring these Models with me when I come home, which will be as soon as I can pass the Seas in safety from the piratical John Bulls.
I suppose you have seen, or have heard of, the Bishop of Landaff’s Answer to my second part of the Age of reason. As soon as I got a copy of it I began a third part which served also as an Answer to the Bishop; but as soon as the Clerical society for promoting Christian knowlege knew of my intention to Answer the Bishop, they prosecuted, as a society, the printer of the first and second part to prevent that answer appearing. No other reason than this can be assigned for  their prosecuting at the time they did, because the first part had been in circulation above three years, and the second part more than one, and they prosecuted immediately on knowing that I was taking up their Champion. The bishop’s Answer, like Mr Burke’s attack on the french revolution, served me as a back ground to bring forward other subjects upon with more advantage than if the back ground was not there. This is the motive that induced me to answer him, otherwise I should have gone on without taking any Notice of him. I have made and am still making additions to the Manuscript and shall continue to do so, till an opportunity arrive for publishing it.
If any American frigate should come to france and the direction of it fall to you I will be glad you would give me the opportunity of returning. The abscess under which I suffered almost two years is entirely healed of itself, and I enjoy exceeding good health. This is the first of October and Mr Skipwith has just called to tell me the Commissioners sett off for Havre tomorrow. This will go by the frigate but not with the knowlege of the Commisrs.—Remember me with much affection to my friends and accept the same to yourself.

Thomas Paine

